DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Response to Arguments
Applicant’s arguments, see pp. 7-8, filed 1, with respect to the rejection(s) of claims 1 and 6-7 under 35 USC § 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of the previously cited . Please see the Office action below for further explanation of the rationale for the rejection of the amended claims.
More specifically, FREEMAN discloses a bone tracking system specifically related to tracking feet, ankles, and toes in real-time for the purpose of augmented reality, while GREEN discloses a system for implementing virtual reality with user-triggered simulated motion without necessitating actual user motion in a physical space, such as using a joystick rather than anatomic feet to generate virtual motion. Further, DALY discloses techniques for detecting and preventing discomfort in a user of virtual reality.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 and 6-7 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claims 1 and 6-7 recite the limitation “… the body part of the person is kept still, in a manner unlikely for the person to feel a sense of discomfort”. The written specification discloses “Therefore, in the case where it is desired to move the user object in the virtual space, it is necessary to issue an instruction regarding how the object is to be moved by a method other than actual movement such as gesture or making operation input with an operating device. In such a case, the replacement of the voxels representing the lower half of the user's body with a different model by the virtual space building section 43 allows for movement of the user object in the virtual space even with the user's feet kept still in a manner unlikely for the user to feel a sense of discomfort.” (¶ [0047]). It is not sufficiently described in the written specification how the Applicant specifically accomplishes the prevention of discomfort felt by a user of virtual reality. Sufficient details of determining likelihood of discomfort are not provided.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 6-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The Examiner notes that since the claim term ‘unlikely’ is related to probability (or the lack thereof), this term lacks a deterministic quality needed for patentable definiteness. Further, there is no indication as to how to assess the ‘unlikelihood’ of the claim limitations that follow the term ‘unlikely’. The claim limitation 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over Hasenfratz et al. ("A Real-Time System for Full Body Interaction with Virtual Worlds", published June 2004, 'HASENFRATZ') in view of Freeman et al. (U.S. PG-PUB 2015/0199816, 'FREEMAN'), Green (U.S. Patent 10,943,395; 'GREEN'), and Daly et al. (U.S. PG-PUB 2017/0285732 A1, 'DALY').

    PNG
    media_image1.png
    338
    574
    media_image1.png
    Greyscale

Regarding claim 1, claim 6, and claim 7, HASENFRATZ discloses an information processing apparatus/method/non-transitory, computer readable storage medium comprising: 
acquiring, for each of a plurality of unit portions included in a person (HASENFRATZ; FIG. 3; §. 3.2; “Four identical processes run on the PCs (one on each): they repeatedly wait for a complete image sent by the camera, acquire it, perform background subtraction and filtering …” §. 4.2.1; “… the voxel carving approach is essentially a Boolean operation on a number of silhouette volumes, computing their intersection … The appropriate blending mode is used to compute the logical AND operation of the four camera views at each slice (Figure 6). The result of this operation is a voxel cube where each non-zero pixel in an image corresponds to a full voxel.” FIG. 7; §. 4.2.2; “… the scene can be limited to a bounding box, or divided into hierarchical/regular sub-regions, or into “Bounding Slices” (per-slice bounding boxes). [‘unit portions included in a person’]”), volume element data indicating a position in a virtual space where a unit volume element corresponding to the unit portion is to be arranged (HASENFRATZ; FIGS. 5-6; § 4.2; “The shape that can be estimated from the different silhouettes is the visual hull of the objects under construction. The visual hull is in fact the maximal solid shape consistent with the object silhouettes. Several approaches have been proposed to compute this visual hull, which we group into the following two categories: surface based approaches and volume based approaches. … Space carving approaches operate on a discrete space [‘volume element data indicating a position in a virtual space’] (typically a voxel cube [‘unit volume element’]) and mark each space element according to its projection [‘indicating a position in a virtual space’] in the images from different viewpoints. Voxels that project outside the object’s silhouette in one of the images cannot belong to the object …”); 

    PNG
    media_image2.png
    331
    552
    media_image2.png
    Greyscale
    
    PNG
    media_image3.png
    373
    576
    media_image3.png
    Greyscale



    PNG
    media_image4.png
    378
    546
    media_image4.png
    Greyscale

arranging, on a basis of the volume element data, a plurality of the unit volume elements in the virtual space (HASENFRATZ; §. 4.2; “The shape that can be estimated from the different silhouettes is the visual hull of the objects under construction. The visual hull is in fact the maximal solid shape consistent with the object silhouettes. Several approaches have been proposed to compute this visual hull …: surface based approaches and volume based approaches … Space carving approaches operate on a discrete space (typically a voxel cube) and mark each space element [‘arranging, on a basis of the volume element data, a plurality of the unit volume elements’] according to its projection in the images from different viewpoints. Voxels that project outside the object’s silhouette in one of the images cannot belong to the object (see Figure 5).”).



The Examiner notes that the non-transitory, computer readable storage medium containing a computer program is taught in combination: medium (HASENFRATZ; §. 6.3; “The time to transfer graphics card results to memory is constant.”) and computer program (HASENFRATZ; §. 3.2 Software Architecture; [The Examiner notes that the reference details the software libraries used and also provides pseudocode.]).

    PNG
    media_image5.png
    516
    752
    media_image5.png
    Greyscale

HASENFRATZ does not explicitly disclose:
acquiring body part data identifying a position and orientation of at least one body part included in the person (HASENFRATZ; §. 5; “… the volume approach lets us use any body parts … to perform actions. On the other hand … we cannot detect which part of the body (arm, foot, etc.) has triggered actions.”), which FREEMAN discloses (FREEMAN; FIG. 4; ¶ 0049; “… various operations and processes conducted by the foot tracking system 1 are … illustrated. … Firstly, the position and orientation of the customer's feet [‘at least one body part included in the person’] is tracked [‘identifying a position and orientation’] using the depth cameras (3D position and color information) by a track customer operation 104. … Secondly, images of the customer are captured by the … camera 10 in a capture images of customer function 108.”). 
FREEMAN further discloses that:
the arranging changes contents of the unit volume elements (FREEMAN; ¶ 0065; “At a step S16, voxels of the candidate object above the identified position of the ankle are removed, leaving voxels representing only the customer's foot.”) arranged by reference to the identified position and orientation of the bone of the body part (FREEMAN; ¶ 0004; “… a system for tracking the location and orientation of a user's feet, comprising a depth sensor for generating a depth map of a scene within the field of view of the depth sensor, the field of view containing at least a portion of the user; and a processor, configured to: identify a portion of the depth map as a candidate object for foot tracking, determine a central skeleton representation [‘orientation of the bone of the body part’] of the identified portion, determine a location of a toe [‘identified position and orientation of the bone’] of the user's foot and a location of an ankle of the user's foot, based on the central skeleton representation, and calculate an orientation of the user's foot based on the determine locations of the toe and the ankle.”),

    PNG
    media_image6.png
    303
    621
    media_image6.png
    Greyscale

the contents are changed such that at least one unit volume element representing the body part is invisible in the virtual space as viewed by the person (FREEMAN; FIGS. 5B, 11-12; ¶ 0065; “At a step S16, voxels [‘at least one unit volume element’] of the candidate object above the identified position of the ankle [‘representing the body part’] are removed [‘contents are changed’, ‘invisible in the virtual space’], leaving voxels representing only the customer's foot. A depth map before this segmentation step is schematically illustrated in FIG. 11, where the point at which the feet [‘position … of … body part’] are to be segmented is indicated … A segmented foot is shown in FIG. 12”).
At the time of the filing of the instant application, it would have been obvious to a person having ordinary skill in the art to have modified the information processing apparatus/method/non-transitory, computer readable storage medium of HASENFRATZ with the various teachings of FREEMAN. The motivation for this modification could have been to use augmented reality techniques to capture an image of a person’s body in order to create a virtual image corresponding to the person’s actual body, such as virtually-worn clothing and accessories, etc.
HASENFRATZ-FREEMAN 
made visible in the virtual space, in place of the invisible at least one unit volume element representing the body part, is at least one unit volume element representing a model of the body part in a configuration in which a modeled position and orientation of the at least one bone is different than the identified position and orientation of the bone of the body part, and
the difference between the identified position and orientation and the modeled position and orientation allows for movement of the body part in the virtual space, while the body part of the person is kept still, which GREEN discloses (GREEN; Col. 12, Lines 7-29; “As an open physical space may not be available … the [virtual and physical environment integration system, ‘VPEIS’] provides a stationary mode … of movement to the user. … when the user switches the VPEIS from the active mode to the stationary mode, the VPEIS renders a … virtual joystick on the GUI to allow the user to remain stationary but provide movement through the interface element [which] can be used to change the user's position in the virtual environment without requiring the user to move in the physical environment [‘allows for movement of the body part in the virtual space, while the body part of the person is kept still’]. … when the user presses the virtual joystick for an upward … or … downward movement, the VPEIS translates the upward … or … downward movement of the virtual joystick into a forward … or … backward movement of the user in the virtual environment. … the user uses the interface element on the GUI to traverse through the virtual environment, while remaining stationary in the physical environment.”).
At the time of the filing of the instant application, it would have been obvious to a person having ordinary skill in the art to have modified the information processing apparatus/method/non-transitory, computer readable storage medium of HASENFRATZ-FREEMAN with the various teachings of GREEN. The motivation for this modification could have been to enable a sensation of motion or travelling through a virtual space without necessitating motion through an analogous physical space, which may be dangerous, difficult, undesirable, and/or physically unavailable.
HASENFRATZ-FREEMAN-GREEN do not explicitly disclose a manner unlikely for the person to feel a sense of discomfort, which DALY discloses (DALY; ¶ 0032; “Queasiness management … uses a combination of viewer-specific initial settings, real-time user inputs, physiological signs, etc., to tailor VR imagery to a viewer. The viewer's specific queasiness state at any given time (a sample/instance of a time-wise continuous queasiness state of the viewer) may be linked/related in a queasiness dynamics model to the viewer's previous queasiness state and a previous active control input (e.g., a previous dampening factor, etc.) and [is] linked/related in an observation model to viewer-specific initial settings, real-time user inputs, time-varying physiological signals, etc. If the real-time user inputs, physiological signs, the viewer's previous queasiness state, a previous active control input (e.g., a previous dampening factor, etc.), etc., lead to a prediction that the viewer's next queasiness state would be above or … on a queasiness state trajectory that would exceed the viewer's queasiness tolerance level (e.g., an upper limit of a normal range specific to the viewer, etc.), relative motions (e.g., accelerations, translations, rotations, etc.) between the viewer and upcoming imagery to be rendered to the viewer would be dampened with an adaptively determined active control input (e.g., a dampening factor, etc.). The relative motions will be increasingly dampened if necessary … as indicated by the viewer's new adaptively determined next queasiness states to be above or on a queasiness state trajectory that exceed the viewer's queasiness tolerance level.”).
At the time of the filing of the instant application, it would have been obvious to a person having ordinary skill in the art to have modified the information processing apparatus/method/non-transitory, computer readable storage medium of HASENFRATZ-FREEMAN-GREEN with the disclosure of a manner unlikely for the person to feel a sense of discomfort of DALY. The motivation for this modification could have been to alleviate nausea/queasiness as may be induced when a user views virtual reality graphics, specifically those that relate to acceleration and/or translations that do not correspond to actual movement(s) experienced by the user.
Regarding claim 2, HASENFRATZ-FREEMAN-GREEN-DALY disclose the information processing apparatus of claim 1, wherein the volume element arrangement section excludes, from the unit volume elements to be arranged, a unit volume element whose arrangement position is included in a spatial region occupied by a given part of the person that is determined to match with the body part data (FREEMAN; FIGS. 5B, 11-12; ¶ 0065; “At a step S16, voxels [‘unit volume element’] of the candidate object above the identified position of the ankle [‘spatial region occupied by a given part of the person’] are removed [‘excludes’ voxels above foot/ankle], leaving voxels representing only the customer's foot. A depth map before this segmentation step is schematically illustrated in FIG. 11, where the point at which the feet are to be segmented [‘determined to match with the body part data’] is indicated …”
At the time of the filing of the instant application, it would have been obvious to a person having ordinary skill in the art to have modified the information processing apparatus of claim 1 of HASENFRATZ-FREEMAN-GREEN-DALY with the disclosure that the volume element arrangement section excludes, from the unit volume elements to be arranged, a unit volume element whose arrangement position is included in a spatial region occupied by a given part of the person that is determined to match with the body part data of FREEMAN. The motivation for this modification could have been to selectively augment a specific part of a person’s body, such a foot, hand, or head, in order to graphically superimpose a shoe, glove, or hat (respectively) to an appropriate part of a person’s body in a conventional fashion.

    PNG
    media_image7.png
    632
    717
    media_image7.png
    Greyscale

Regarding claim 3, HASENFRATZ-FREEMAN-GREEN-DALY disclose the information processing apparatus of claim 2, wherein the volume element arrangement section excludes, from the unit volume elements to be arranged, a unit volume element whose arrangement position is included in a spatial region occupied by a head of the person (HASENFRATZ; FIG. 11; §. 5; “Our interaction model is quite simple, based on “active” regions within the voxel space. Actions are triggered when a tunable percentage of these regions are filled by voxels, which is both a fast and robust test. There are no constraints on the shape of these regions, and the volume approach lets us use any body parts, or objects manipulated by the actor, to perform actions. … it allows the actor to use 3D regions as buttons (which can be switched when voxels enter/exit the region …), or even 3D sliders whose value can be interpolated according to the filled voxels. Dynamic virtual objects can also react according to the actor’s position.” [The Examiner asserts that the ‘disintegration’ of the volume elements depicted in FIG. 11 corresponds to the body/head of the person, and as they disintegrate they are regarded as ‘excluded’ from the body/head.]).
Regarding claim 4, HASENFRATZ-FREEMAN-GREEN-DALY 
the volume element data acquisition section acquires the volume element data for each of a plurality of unit portions (HASENFRATZ; FIGS. 5, 6; § 4.2; “The shape that can be estimated from the different silhouettes is the visual hull of the objects under construction. The visual hull is in fact the maximal solid shape consistent with the object silhouettes. Several approaches have been proposed to compute this visual hull, which we group into the following two categories: surface based approaches and volume based approaches. … Space carving approaches operate on a discrete space (typically a voxel cube [‘volume element data’]) and mark each space element according to its projection in the images from different viewpoints. Voxels that project outside the object’s silhouette in one of the images cannot belong to the object …”) included in a plurality of persons (HASENFRATZ; §. 1; “Inserting live-action movement in virtual worlds is a requirement for many applications. … we focus on the capture of live movements in real time, for the incrustation of the acquired actors and objects in a virtual world.”), 
the body part data acquisition section acquires the body part data (HASENFRATZ; FIGS. 4, 7; §. 4; “The reconstruction of the actor model consists of finding the silhouette of the actor viewed by each camera and using these to estimate the 3D shape of the full body. We describe these steps and discuss the issue of synchronization in order to obtain a consistent reconstruction.”) for each of the plurality of persons (HASENFRATZ; Abstract, §. 1), and 
the volume element arrangement section excludes, from the unit volume elements to be arranged, a unit volume element whose arrangement position is included in a spatial region occupied by a head (HASENFRATZ; FIG. 11; §. 5; “Our interaction model is quite simple, based on “active” regions within the voxel space. Actions are triggered when a tunable percentage of these regions are filled by voxels, which is both a fast and robust test. There are no constraints on the shape of these regions, and the volume approach lets us use any body parts, or objects manipulated by the actor, to perform actions. … it allows the actor to use 3D regions as buttons (which can be switched when voxels enter/exit the region …), or even 3D sliders whose value can be interpolated according to the filled voxels. Dynamic virtual objects can also react according to the actor’s position.” [The Examiner asserts that the ‘disintegration’ of the volume elements depicted in FIG. 11 corresponds to the body/head of the person, and as they disintegrate they are regarded as ‘excluded’ from the body/head.]) of a given person of the plurality of persons (HASENFRATZ; Abstract, §. 1
Regarding claim 5, HASENFRATZ-FREEMAN-GREEN-DALY disclose the information processing apparatus of claim 1, wherein the volume element arrangement section excludes, from the unit volume elements to be arranged, a unit volume element whose arrangement position is included in a spatial region occupied by a given part of the person that is determined to match with the body part data (FREEMAN; FIGS. 5B, 11-12; ¶ 0065; “At a step S16, voxels [‘unit volume element’] of the candidate object above the identified position of the ankle [‘spatial region occupied by a given part of the person’] are removed [‘excludes’], leaving voxels representing only the customer's foot. A depth map before this segmentation step is schematically illustrated in FIG. 11, where the point at which the feet are to be segmented [‘determined to match with the body part data’] is indicated … A segmented foot is shown in FIG. 12”) and arranges a predetermined three-dimensional object in the spatial region (FREEMAN; FIG. 4; ¶ 0049; “The shoe selection, change and customization functions 110, 112 result in a shoe model being provided to a render virtual shoe function 114 where images of the shoe are rendered in dependence on the orientation determined by the track customer function 104. An augment rendered shoes to customer image function 116 is provided which receives the depth camera registration information from the calibrate depth mapping function 102, receives the foot position and orientation information from the track customer function 104, receives the images of the customer from the capture images of customer function 108, and receives the images of the shoe generated at the render virtual shoe function 114. An appropriate image of the shoe [‘predetermined 3-D object’] is then overlaid at an appropriate position [‘arranges … in the spatial region’] on the captured image based on the foot position and orientation information and the registration information. The resulting image is then presented to the customer.”).
At the time of the filing of the instant application, it would have been obvious to a person having ordinary skill in the art to have modified the information processing apparatus of claim 1 of HASENFRATZ-FREEMAN-GREEN-DALY with the disclosure that the volume element arrangement section excludes, from the unit volume elements to be arranged, a unit volume element whose arrangement position is included in a spatial region occupied by a given part of the person that is determined to match with the body part data and arranges a predetermined three-dimensional object in the spatial region of FREEMAN. The motivation for this modification could have been to selectively augment a specific part of a person’s body, such a foot, .
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

    PNG
    media_image8.png
    329
    755
    media_image8.png
    Greyscale

Mack et al. (U.S. PG-PUB 2019/0279428 A1) discloses “FIG. 11 … shows before and after views of the user's hand controller. Section A shows the unmodified view of user 200 and hand controller 220. Hand controller 220 also has a self-contained tracking sensor 214 with upward facing lens 216 mounted rigidly to it. If hand controller 220 is painted green, and 3D engine 500 is provided with a replacement visual model 222, when viewed by other users 200 through HMD 210 or with the spectator VR system 320 the other users will see the image shown in section B where visual model 222 is seen instead of hand controller 220” (¶ [0084]). The Examiner notes that the augmented reality weapon as depicted in FIG. 11 of Mack et al. bears considerable similarity to the ‘grip configuration’ and ‘virtual object being different than the real world object’ as instantly claimed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
JONATHAN M COFINO whose telephone number is (303) 297-4268.  The examiner can normally be reached on Monday-Friday 10A-4P MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Zimmerman can be reached on (571) 272-7653.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JONATHAN M COFINO/             Examiner, Art Unit 2619                                                                                                                                                                                           

/MARK K ZIMMERMAN/             Supervisory Patent Examiner, Art Unit 2619